Citation Nr: 1704463	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-48 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  The record also shows service between December 1972 and February 1977 in the United States Army Reserve and the Texas Army National Guard. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2012, the Board reopened the claim of entitlement to service connection for hypertension and remanded the claim for further development.

In April 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, before the undersigned.  A transcript of the hearing is of record.  Thereafter, the Board remanded this claim in April 2012 and October 2014 for further development.  The claim is properly before the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination regarding the issue decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Next, hypertension is an enumerated chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303 (b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.

VA regulations define hypertension as having diastolic blood pressure predominantly 90 mm. or greater and systolic blood pressure 160 mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Before proceeding, the Board notes that the Veteran's service treatment records from his period of reservist duty service between 1972 and 1977 are missing.  The RO undertook extensive development in an attempt to locate these records, as instructed by the 2014 remand.  These records are evidently unavailable.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with awareness of this heightened duty.  

The record reflects a current diagnosis of hypertension.  The Veteran contends his hypertension had onset during his military service.  Specifically, he testified in his April 2011 hearing that he started taking pills for blood pressure in 1973 or 1974.  The Board notes that the period identified falls within the Veteran's period of reservist service, not his initial period of active duty from February 1971 to December 1972.  However, the Veteran has contended that he had high blood pressure or hypertension during his active duty.  

Of record is a May 2012 buddy statement from the Veteran's twin brother.  Drafted at the same time, the Veteran and his brother went through basic training together and were separated thereafter for the duration of their active duty.  The Veteran's brother indicated that the Veteran had repeatedly informed him that he was having problems with his high blood pressure during his active duty.  

Of record is another buddy statement from H.F., who served with the Veteran in 1973 in the Reserves.  He indicated that the Veteran was taking blood pressure medication at that time.  

VA treatment records from February 1975 document elevated blood pressure levels that meet the criteria for hypertension pursuant to VA regulations.  

Next, a May 2012 note from Dr. J.A.L. a private physician, reports hypertension dating back as far as 1975.  The Veteran was reportedly on medicine while in the service.  In another May 2012 note from Dr. R.M.G., the private physician noted that the Veteran had hypertension documented back to February 1975.  In addition to other etiological opinions, Dr. R.M.G. opined that the Veteran's hypertension could be dated back to when he was in the service on active duty.  

The evidence at the very least demonstrates the presence of hypertension in February 1975.  The Veteran's statements, as well as statements from his brother and from H.F., have consistently and credibly indicated that the Veteran was taking blood pressure medication as early as 1973.  Indeed, the Veteran and his brother have both asserted the Veteran had high blood pressure during his active service, before 1973.  In conjunction with the findings by Dr. R.M.G., and with resolution of doubt in the Veteran's favor, there is competent and credible evidence of continuity of symptomatology of hypertension prior to his separation from active service in December 1972 to the present.  

In short, with reasonable doubt resolved in the Veteran's favor, the Board finds that the nexus element has been met, and the claim of service connection for hypertension is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.303(b), 3.102.


ORDER

Service connection for hypertension is granted.  



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


